Case 6:20-cv-01083-ADA Document 28-3 Filed 07/26/21 Page 1 of 6




                   EXHIBIT 2
    Case 6:20-cv-01083-ADA Document 28-3 Filed 07/26/21 Page 2 of 6



SEVENTH                                                                   II
                                                                                                          r\. ll 'il,;:) OV
                                                                                  11mq




                                       EDI
                                                                                                   vvil
                                                                                                   yyr, I MIINIJ
                                                                                              ot          I

                                                                   1,,_r-1,   I   I lr\ lYI   Ul                         VV




                                        I                                            10151111721
                                                               lllllllll/lll/lllllll/11111111111111111
                                                                         31
                                                                                                      1111111111111111111111111
                                                               -                                                              -


                                                iniMMEMNIMMIEN1111111111111111111




rI         DICTIONARY

           ELEGIONICS




             RUDOLF F                        GRA
Newnes




                                                                                                                   ARISTAWSOU0010631
                                                                                                                  ARISTA_WSOU_0010631
Case 6:20-cv-01083-ADA Document 28-3 Filed 07/26/21 Page 3 of 6




                                 MODERN
                                 MODERN
                               DICTIONARY
                               DICTIONARY
                                     of
                                     of


                         ELECTRONICS
                         ELECTRONICS
                            SEVENTH EDITION
                            SEVENTH EDITION

                          REVISED
                          REVISED   AND UPDATED
                                    AND UPDATED




                            Rudolf F Graf
                            Rudolf F. Graf




                                (NJ
                                Noivnes
                                Newnes
       Boston
       Boston   Oxford
                Oxford Aucklanq
                       Auck1an4 Johannesburg Melbourne
                                Johannesburg Melbourne   New
                                                         New   Delhi
                                                               Delhi




                                                                       ARISTAWSOU0010632
                                                                       ARISTA_WSOU_0010632
                             Case 6:20-cv-01083-ADA Document 28-3 Filed 07/26/21 Page 4 of 6




     Newnes
     Newnes                  is an
                             is
                                   imprint of
                                an imprint of Butterworth Heinemann
                                              Butterworth-Heinemann.

              © 1999
     Copyright©
     Copyright  1999 by Rudolf F
                     by Rudolf F. Graf
                                  Graf


      - ~A
         A member
           member of the Reed
                  of the      Elsevier Group
                         Reed Elsevier Group.


     All rights reserved
     All        reserved.
           rights




     No
     No  part of
         part         publication may be
              of this publication this
                                        be reproduced    stored in
                                           reproduced, stored   in a retrieval system,
                                                                               system or   transmitted
                                                                                        or transmitted
                                                                                      retrieval


     in any
     in any form oror by  any means
                      by any   means, electronic,
                                      electronic   mechanical,  photocopying, recording,
                                                   mechanical photocopying      recording   or otherwise
                                                                                            or otherwise,
     without  the prior
     without the         written permission
                  prior written  permission of
                                             of the
                                                the publisher
                                                    publisher.

~ Recognizing
  Recognizing the importance of
              the importance    preserving what
                             of preserving what has been written,
                                                has been written Butterworth Heinemann
                                                                  Butterworth-Heinemann
~    prints its books
     prints     books on
                 its     acid-free
                      on acid      paper whenever
                              free paper whenever possible
                                                  possible.


     •·"
           00
                v
                ·•   '
                         0
                             A" '
                             "      ButterworthHeinemann supports
                                    Butterworth-Heinemann          the efforts of
                                                          supports the            American Forests
                                                                               of American
                                                                            efforts        Forests and
                                                                                                   and the
                                                                                                       the Global
                                                                                                           Global

     Cl§~J~~- ReLeaf
              ReLeaf program        campaign for
                     program in ~ts campaign for the
                                                 the betterment
                                                     betterment of
                                                                of trees,
                                                           in its  trees

        Lisi u, forests  and our environment
                forests, and     envrronment.
     PEte11
         2000
                     2000

     Library                    Congress Cataloging
                             of Congress
                             of                     in Publication Data
                                         Cataloging-in-Publication Data

     Graf
     Graf,   Rudolf F
             Rudolf  F.
            Modern
            Modem    dictionary of
                     dictionary   of electronics     Rudolf F
                                     electronics / Rudolf       Graf -7th
                                                             F. Graf.    7th ed
                                                                             ed.,
       revised
       revised andand updated
                       updated.
               p
               p.     cm
                      cm.
           ISBN 0750698667
           ISBN    0-7506-9866-7 (alk.      paper)
                                     alk paper
            1  Electronics - Dictionaries. II. Title
            1. ElectronicsDictionaries                              Title


       TK7804G67
       TK7804.G67 1999     1999

       62138103      dc21
       621.381'03-dc21                                                9917889
                                                                      99-17889
                                                                      CIP
                                                                      CIP
     British              Cataloguing in Publication Data
     British Library Cataloguing-in-Publication             Data
     A
     A catalogue
        catalogue record
                    record for        book is available
                             for this book       available from
                                                    this   from the
                                                              is the British Library.
                                                                             Library



     The
     The  publisher
          publisher offers special discounts on
                           special discounts    bulk orders of this book
                                             on bulk
                                         offers                     book.         this


     For information, please contact:
     For information please   contact

     Manager
     Manager ofof Special
                  Special Sales
                          Sales
     Butterworth Heinemann
     Butterworth-Heinemann
     225 Wildwood
     225  Wildwood Avenue
                     Avenue
     Woburn, MA
     Woburn    MA 018012041
                    01801-2041
     Tel
     Tel: 7819042500
          781-904-2500
     Fax
     Fax: 7819042620
           781-904-2620

     For information on all Butterworth
     For information on                  Heinemann publications
                            Butterworth-Heinemann
                                              all
                                                     publications available
                                                                  available, contact
                                                                             contact

     our World
     our World Wide  Web home
               Wide Web                 at httpwwwbhcom
                                  page at:
                           home page       http://www.bh.com

     10 9 8 7 6 5 4 3 2
     10987654321                              1




     Typeset     Laser Words
     Typeset by Laser  Words, Madras
                                Madras, India
                                        India
     Printed in the United States of America
     Printed in the United States    America




                                                                                                                    ARISTAWSOU0010633
                                                                                                                    ARISTA_WSOU_0010633
    Case 6:20-cv-01083-ADA Document 28-3 Filed 07/26/21 Page 5 of 6


          Charge
          Charge        dens·
                        density
                            ity - Checkpoint
                                  checkpoint routine
                                             routine


                                               ELECTRON              MU METAL                     CCIL             REFERENCE
                                                                                                                                              YOKE                            HELICAL                nEWING                                                   i
                                                                                                                                           AuL151                    ACCELERATOR                      SCREEN
                                                   GUN                                                                                                 LP
                                                                      SWIELO               A0451E115                    RATES




                                               SELECTION                                                        DEFLECTION
                                               SELECJJO~            MATRIX          CONVERGENCE

                                                 PLANS
                                                PLAlES                                     COIL                    YOKE




                                                                                                                DISPLAYED
                                                                                                                DISPLAYED CHAILICfER
                                                                                                                          CHARACTER

                                                                                                            DOTTED LINE INCHCATES
                                                                                                            (D01f£0     INOICATES
                                                                                                                              LINE


                                                                                                           PATH OF HECIRON
                                                                                                           PATH OF ELECTRON BEAM
                                                                                                                            BEAM)

                                                                                                                        Characlron.
                                                                                                                        Charaatron




              charge
              charge density   densityMe                                                                                                           can be mounted
                                                                                                                                        circuitry can   be mounted. 2.     2 The
                                                                                                                                                                               The entire
                                             -The charge            per unit area on
                                                                    per                     on a                                                                                      entire equipme t (Iles
                                                                                                                                       circuitry
                                                          charge                           unit          area                a

           Surface or                                                                                                                   cabine1)
                                                                                                                                        cabinet    when
                                                                                                                                                   when so  so assembled
                                                                                                                                                                 assembled. See  See alsoalso pruned n . ess
          surface.     or charge
                            charge per          unit  volume in space
                                         per unit volume                pace.
                                                                         in
                                                                                                                                                                                                                cu
                                                                                                                                                                                                                                   eqpnuinptmetret



              charged particle
              charged            particle -        An
                                                   An ion ion, an elementary
                                                                     elementruy particle                    particle
                                                                                                                                        board.
                                                                                                                                        board                                                               Cll'cun                                      ir




          that carries a positive                                                                                                          chassis ground             A
                                                                                                                                           chassis ground - A conneccion   connection      10 the metal
                                                                                                                                                                                           to        metaJ
          thal carries a positive or              negative electric charge
                                              or negative                     charge.
                                                                        electric
                                                                                                                                                                           · a] components that makSlruc.                                                stru

              charge injection
              charge         injection device deviceSee    -Su CID.  CID                                                               lure    thatsupports lthe
                                                                                                                                        ture that suppons       he eIectnc                 electrical
                                                                                                                                                                                                          make                          that


              charge injection
              charge         injection imagingimaging device  deviceSee    -See CID.   CID                                              the u11iL or system.
                                                                                                                                       the    unit   system                                                   e upup
              charge offset
              charge        offset -During                    sample tohold transition
                                            During the sample-to-hold
                                                              the                                        transition                        chat roomsAreas
                                                                                                                                           chat   rooms -Areas o~         on anan online       service, BBS.
                                                                                                                                                                                   onlinc_service         Egs or                                               or
          of                                                                                                                            th~ Internet tliat allow
                                                                                                                                      the     Internet               that tune typed-in
                                                                                                                                                            allow real-tune,       typed in commutheati0u
                                                                                                                                                                                                 communication
                                                                                                                                                                                               real
          of aa samplehold
                    ample/hold circuit,  circuit the        charge rransferred 10 the
                                                     the charge                     transferred              to         the


          holding
          holding capacitor
                      capacitor becausebecau e of              the              process. It i
                                                                 wirching process
                                                    of the switching                                               It    is
                                                                                                                                        with other people.
                                                                                                                                        withotherpop
                                                                                                                                           chatter       l       sustained
                                                                                                                                           chatter -1. A sustained rapid
                                                                                                                                                                               Ale
                                                                                                                                                                               rapid opening
          u_~ually expressed
          usually                           millivolts.
                                       in millivolts                                                                                                                                     opening and  and closin
                     expressed in                                                                                                                                                                                                                    closing

              charger A
              charger-                 device
                                   A device      used 10 conven
                                                 used          convert
                                                                to          alternating cur- cur
                                                                                          alternating
                                                                                                                                        of contacts
                                                                                                                                       of  contacts due          variations in the
                                                                                                                                                      due to variation          to  the coil current.
                                                                                                                                                                                                 current 2.     ~
                                                                                                                                                                                                            2 The
                                                                                                                                                                                                               in



                 ioto a pulsating
          rent into
          rent          a
                                            direct current
                             pulsating direct          current that can    can be
                                                                          that
                                                                                  be u    ed for
                                                                                       used                             for             vibration of
                                                                                                                                      vibration    of a cutting
                                                                                                                                                         cutting stylu s in a
                                                                                                                                                                         a       a direction
                                                                                                                                                                                     direction other than
                                                                                                                                                                                           stylus         than the
                                                                                                                                                                                                         in
                                                                                                                                                                                                                                                              the


          charging aa storage
         charging            torage battef')·.
                                         battery
                                                                                                                                       direction in which
                                                                                                                                      direction                       driven
                                                                                                                                                      which it is driven.
                                                                                                                                                               in                    it   is



              charge retention
              charge        retention - The       The ability of    of a b:inery 10 hold
                                                               ability                a     hold
                                                                                           satiety         to
                                                                                                                                           chattering - Rapid audible
                                                                                                                                          chatteringRapid              audible cyclic          action within
                                                                                                                                                                                    cyclic action        within an                                             an
                                                                                                                                       electromechanical       device
                                                                                                                                       elec1romechanical device.
               energ} once
         its energy
          its             once ir has  ha. been      charged.
                                             been charged                                                                                              timeThe
                                     it

                                                                                                                                          chatter
                                                                                                                                           chatter time
                           storage tubeA
              charge-storage
              charge                        tube -A storage   storage tubetube that retains        that     retains
                                                                                                                                                               - The incerval
                                                                                                                                                                          interval      of time
                                                                                                                                                                                        of   Lime from
                                                                                                                                                                                                     from initial                                        initial

                                                                                                                                       actuation
                                                                                                                                       actuation ofof a
                                                                                                                                                      a con   tac t Lo the
                                                                                                                                                         contact              end of
                                                                                                                                                                        the end     of chatter
                                                                                                                                                                                        chaner.
                                                                                                                                                                                           to
          mfonnalion on
         information         on it surface
                                    itssurface     i□ the fonn
                                                        in   form of electric charges.
                                                              the                      charges
                                                                                      electric
                                                                                                                                          cheater     cord
                           transfer The
                                                                                                                                          cheater cord         - An extension
                                                                                                                                                                        extension cord  cord u     ed to conduct
                                                                                                                                                                                                used       conduct
              charge transfer-
             charge                            The process           which an
                                                      process in which    in          ion
                                                                                 an ion    t ·e                  takes
                                                                                                                                      power
                                                                                                                                       power    to aa piece
                                                                                                                                                       piece of
                                                                                                                                                          to     of equipment         especiallyly a TV)
                                                                                                                                                                     equipmenl (especial                   TV by  by
         an electron
         an   electron from from aa neutral atom   atom of the same    ·ame type.
                                                                        the      type with
                                                                                         with aa                                       temporarily bypassing
                                                                                                                                      1.emporariJy    bypassing the safetysafety interlock
                                                                                                                                                                                    interlock connector.
                                                                                                                                                                                               theconnector
         resultanl                   of electronic
                                fer of    eleclron.i cbarge.
         resultant     transfer
                       l.r3n                              charge                                                                          checkThe
                                                                                                                                          check -The partial or completeor   complete verification of the
                                                                                                                                                                                  partial                    of               verification                     the

              charging - I.I The
             charging                  The process
                                               process of convening
                                                                  converting          elecuical          electrical
                                                                                                                                      correctne
                                                                                                                                       correctness s of
                                                                                                                                                      of equipment
                                                                                                                                                           equipment        operation
                                                                                                                                                                            operations , the   the existence
                                                                                                                                                                                                     existence     of
                                                                                                                                                                                                                   of
         energ, to   to stored chemicalchemical energy.             2 The
                                                                    2.  The process
                                                                                  process of  of
         energy                                         energy
                                                                                                                                      certain prescribed
                                                                                                                                      certain    pre ribed conditions,
                                                                                                                                                                conditions      andor
                                                                                                                                                                                and/or the  the correctness
                                                                                                                                                                                                  correctness      of
                                                                                                                                                                             1
           taring electncal energy
         storing    electrical      energy in a capacilor.
                                                   in   capacitor
                                                        a
                                                                                                                                      results.
                                                                                                                                      results
             charging currentThe
             charging           current - The currem                 produced when
                                                          current produced             when aa                                            check
                                                                                                                                          check bit-bit      I. AA binary
                                                                                                                                                                    binary che checkk digit
                                                                                                                                                                                         digit 2. 2 The
                                                                                                                                                                                                      The bit that                                   bit      that

        dc     volta"e is first applied
         de voltage          is   first applied co aa capaci1or.
                                                         to   capacitor        This     current
                                                                                This current
                                                                                                                                      is automatically
                                                                                                                                      is
                                                                                                                                          automatically added
                                                                                                                                                           added by by the     computer to
                                                                                                                                                                         the computer         to an   item of
                                                                                                                                                                                                  an item   of d_ ata                                         data

        decreases       e ponentially with
         decrease exponentially                        time
                                               with l..lm<:.                                                                          when      it
                                                                                                                                                    neces ary to make it either
                                                                                                                                      when il is necessaryis                               even or
                                                                                                                                                                                 eitber even
                                                                                                                                                                                          to            odd parity
                                                                                                                                                                                                    or oddit
                                                                                                                                                                                                             partly.
             charging rate
             charging          rate -I.    I The
                                               The rate of    of current
                                                             rate current      flow used
                                                                               flow     used in                         in
                                                                                                                                      Synonym:
                                                                                                                                      Synonym parity bit     bitparity

        charging a battery
        charging          battery. 2   2. The
                                            The rate at whjch
                                                     rate      at       charging current
                                                              which charging            current                                                     characterAA character
                                                                                                                                          check character-
                                                                                                                                          check                              character used used to perform a        a                  to

         How into aa capacitor
        flows                 capacitor or        c:ipacitance-reslstance
                                              or capacitance        resistance circuit  circuiL                                      check.
                                                                                                                                     check
        Expres~ed in ampere
        Expressed
            chart
                        in


                       recorder-A data
            chart recorder                     A
                              amperes·, milliamperes
                                             milliampere • or     or microamperes.
                                                                      microamperes

                                                           recorder that provides
                                                  data recorder                  provides a
                                                                                     that
                                                                                                                                          check digit
                                                                                                                                          check
                                                                                                                                     coding
                                                                                                                                                     digitA- A digit added
                                                                                                                                                sys1ern that allows
                                                                                                                                       coding system           allows for
                                                                                                                                                                          added     to each
                                                                                                                                                                                        each

                                                                                                                                                                              detection of
                                                                                                                                                                         for detection
                                                                                                                                                                              that
                                                                                                                                                                                                 number in a
                                                                                                                                                                                                 numbe~
                                                                                                                                                                                               digit

                                                                                                                                                                                                 error in the
                                                                                                                                                                                            of errors
                                                                                                                                                                                                                a   to

                                                                                                                                                                                                                                                         in
                                                                                                                                                                                                                                                              in

                                                                                                                                                                                                                                                               the


        record of
        record     of thethe     values of
                                 values      of aa physical
                                                      phy ical parameter,
                                                                    parameter in the                       in      the
                                                                                                                                       recording of the code
                                                                                                                                       recording                    numbers. Through
                                                                                                                                                            code numbers the     Through •~e
                                                                                                                                                                                                          of
                                                                                                                                                                                                     u e of
                                                                                                                                                                                               the use        the                                               the


                                                       of chart paper
       fonn of
       form     of aa graph
                         graph on   on a     piece of
                                          a piece           ch.art paper, either with      with
                                                                                              either
                                                                                                                                      check
                                                                                                                                       check         and aa predetermined
                                                                                                                                               digit and
                                                                                                                                                 digit        predetermined       mathematrcal
                                                                                                                                                                                   mathematical        formula
                                                                                                                                                                                                       formula,
       respect to       citnc or
                   to time       or to someome other         variable The
                                                   other \'ariable.        The recording                                               recording errors,           as digit re                        noted
                                                                                                                                                                                                 he noted.
                                                                                    recording                                                      errors such
                                                                                                                                                            such as               er al, can
                                                                                                                                                                              reversal    can be
                                          to
       respect                                                                                                                         recording                                                  digit


       system     cons1S1S of
         y. tern consists        of essenliall)
                                     essentially threethree elemenlS.
                                                               elements a      a uan
                                                                                  transducer
                                                                                         duccr                                            checkerboard
                                                                                                                                          checkerboard         See worst
                                                                                                                                                              -See      worst-case     noi e pattern.
                                                                                                                                                                                case noise       pattern

      to     con\ ert the
       to convert         the     vanable to
                                  variable      to bebe measured
                                                            measured         (temperature,
                                                                             temperature                                                  checking
                                                                                                                                          checking code code - Machine          instructions that read
                                                                                                                                                                    Machine insLruction                re~d part                         that                  part


      pressure. rpm
      pressure        rpm, etc            rnto an
                                 etc.J into      a~ elec~cal signal
                                                             electrical
                                                                         ignal, a signal  ignal                                       of a diskette
                                                                                                                                            di kelle to determine       whether it has
                                                                                                                                                          determine whether
                                                                                                                                                                         to                  been copied
                                                                                                                                                                                      has been       copted ..      it



      conditioner
      conditioner               proce s the signal mto a form
                          to process
                         to                    the                   into
                                                                         fonn such
                                                                               a     uch Lhat                    that
                                                                                                                                         checkoutA
                                                                                                                                          checkout- A series    erie of of operation
                                                                                                                                                                             operations
                                                                                                                                                                                             and
                                                                                                                                                                                             and     calibrat}°"                              calibration

                                                                                                                                                                                                             of                                                      a
      it may
     it    OU} be     recorded, and
                  be recorded          and the recording
                                               the recording device.
                                                                   device                                                            tests   u ed to detenni
                                                                                                                                      te ts used         determine ne the
                                                                                                                                                                    to the condition
                                                                                                                                                                             condition      and
                                                                                                                                                                                            and    status O a                                status




                                                                                                                                                                               1
           chaser
           chaser- II. An        An array
                                        array of      elements similar
                                                 of elements        ~imilar Lo aa ring     ring    to
                                                                                                                                      system or element of the sy
                                                                                                                                      syscem    or element    of  the      tern.
                                                                                                                                                                       system                .             inl at                                                    at

      except that as
     except      that        each successive
                        :i.s each                      elerneni is switched
                                      succes ive element                  witched 10 the
                                                                               is                          to     the
                                                                                                                                         checkpoint - I. In
                                                                                                                                         checkpoint               In a   computer routrne, a ~
                                                                                                                                                                      a computer       routine          point                                  a


      on condiuon,
     ~on''     condition the                     rcmam on
                                 lhe others remain            on as      well; when
                                                                   as well          when all                       all
                                                                                                                                      which it ls possible
                                                                                                                                      which            possible to storetore sufficient
                                                                                                                                                                                 ufficient inf
                                                                                                                                                                                                        st
                                                                                                                                                                                              informattLIX 0
                                                                                                                                                                                                  0 i:ti ~ \be
                                                                                                                                                                                                                10

                                                                                                                                                                                                                                                              a
                                                                                                                                                               is
                                                                                                                                                                                                          2
                                                                                                                                                     it                                    to

                are on
        1.o.ge art    oa. the I.he next
                                    next pulse
                                             pulse    cum~ them them all off
                                                             turns
                                                                               olJ and      lbe
                                                                                      and the
                                                                                     all
                                                                                                                                                                                   from  that    point
     stages                                                                                                                           permit
                                                                                                                                      permit re larting the      computation from that point. de
                                                                                                                                                           the computation
                                                                                                                                                     restarting                                             · d at
     proce5~
     three
     three or
                  genernlly repeats
     process generally

               or more
                   more outputs
                                   repeats. 2
                             outpulS each
                                                l A A repeat-cycle
                                                         repeat cycle

                                                  operating in sequence
                                          each operating
                                                                              flasher with
                                                                        equence to the
                                                                          in
                                                                                          with
                                                                                            flasher


                                                                                            the            to
                                                                                                                                     statu of
                                                                                                                                     status
                                                                                                                                               of aa long
                                                                                                                                                      long-runnmg  . program 1· often
                                                                                                                                                           running program
                                                                                                                                                                                           ften recor
                                                                                                                                                                                                   recorde
                                                                                                                                                                                                     th·n goes
                                                                                                                                                                                             something goes
                                                                                                                                                                      checkpoints .. 1:f somech~c\paint
                                                                                                                                                                                                                         is
                                                                                                                                                                                                                              °
                                                                                                                                                                                                                              If
                                                                                                                                      frequent
                                                                                                                                      frequent   intervals called
                                                                                                                                                             called checkpoints
                                                                                                                                                            intervals
                                                                                                                                                                                                    checkpoint
     other         ormall) used
     or.her Normally              u ed on  on signs
                                                 igns or   or displays
                                                               display to create     create aa
                                                                                             to
                                                                                                                                     wrong, the program
                                                                                                                                     wrong          program can          re tarted at it la5I
                                                                                                                                                               can be restarted                                          at    its    last




                                                                                                                                                                                                  A
     mm ing effect
     moving   effecl.                                                                                                                instead    of from the beginning
                                                                                                                                     instead of from the beginning.                             . . in which
                                                                                                                                                                                                           which
        chasSis
        chassis - II. A           metal box
                            sheet-metal
                         A sheet              frame or
                                        box, frame,   or simple
                                                          simple                                                                         checkpoint
                                                                                                                                         checkpoint       routine -A computer
                                                                                                                                                          routine                           routine
                                                                                                                                                                              computer rouu.ne
                                                                                                                                                                                                                                                   I14




                                            and their associated
     oaf   on which
     pl:ne on "hich electronic
                      elecironic components
                                 components and          ociated                    their
                                                                                                                                     information for aa checkpoint
                                                                                                                                     information                    for
                                                                                                                                                            checkpoint           tored.
                                                                                                                                                                            is stored                     is




L




                                                                                                                                                                                                                                                         ARISTAWSOU0010634
                                                                                                                                                                                                                                                         ARISTA_WSOU_0010634
            Case 6:20-cv-01083-ADA Document 28-3 Filed 07/26/21 Page 6 of 6


                         MSDOS
                         MS-DOS - multidrop
                                    muJtidrop                                          line

                                                                 sku
                                                                                   line


                          MSDOS
                          MS-DOS Abbrn
                                  -   bb                                                                                                                                                                                                                         4
                                                                                                                                                                                                                                                                 4i

                         mg SYstem
                         in8    y 1cm TheTh                                  Di k perm
                                                                 Microsoft LASK
                                                 rcvi_allon for irmiUSOIE          Opern1-                                                               ground based
                                                                                                                                                                         photometric and
                                                                                                                                                          grou11d-bn,cd photometric    nnd spectroscopic
                                                                                                                                                                                            spcctro,coprc
                          ompalibl •
                        compatible personal
                                              opcraung system
                                            c operating   syscem for    lhc IBM
                                                                   for the   IBM PcP andand                                                              l:111011. The
                                                                                                                                                         tafion
                                                                                                                                                                   The rewiring
                                                                                                                                                                       resulting tubes
                                                                                                                                                                                         uw opaque
                                                                                                                                                                                 1utics use            phor:~~men
                                                                                                                                                                                              opaque photocathode
                                                                                                                                                                                                                                                instrurne

                                      e per onaJ computers
                                                 compu1crs.
                            ~;ec
                            MSOC        Abbreviation for millisecond
                                     -Abbr~l'i~tion for millisecond.
                            MSi1 Abbreviation
                                  -Abbre, iauon for   for medium
                                                          medium-stale
                                                                     caJe intparntinn
                                                                           integrnlion A
                                                                                                                                                         feedbackfree
                                                                                                                                                         feedback- free microchannel
                                                                                                                                                         multianode
                                                                                                                                                         mulu, node re readout
                                                                                                                                                                                          plate,. proximityfocuse
                                                                                                                                                                          microchanncf plates
                                                                                                                                                                                 arrays, and
                                                                                                                                                                          dout arrays
                                                                                                                                                                                                   rro,umity•foe~c
                                                                                                                                                                                          and multilayer
                                                                                                                                                                                                 multilayer        lej                                   cerami
                        term
                        1                                                                                                                                headers.                                            ccr,1m11
                               generally applied to MirorAlp
                        i:rml10~enernlly   apphed 10 imegrn1ed circuit isnya
                                                                           chip cont~in-                                             rounianooe tank
                                                                                                                                     multianode
                                                                                                                                     kutrialITI
                                                                                                                                                            tank - see     ee multianodc
                                                                                                                                                                                rnuttianode tube   tube
                       ing
                       a g _ _or or more
                                     more gate
                                            gate equivalents
                                                 equivalent , but
                                                               bur less
                                                                    less than         Al 0
                                                                               J 00. Also
                                                                          than 100
                      •bits
                         pp hes
                      applies     to
                                  lo memory
                                      memory devices      with fewer
                                                device with            than I K
                                                               fewer than       K 1024
                                                                                   (I 024)
                                                                                                                                     multlanode tubeAlso
                                                                                                                                  • multiariode             t~be -A/so called              multia11ode tank
                                                                                                                                                                                 called multianode            tank An                                            Ai
                                                                                                                                electron
                                                                                                                                 c_lectron tube         lrnvrng two two or
                                                                                                                                I


                       bus ofof memory
                                 memol')•.                                                                                                      mbt: having                 or more main   main anodesnnodc~ and  nnd
                                                                                                                                                                                                                         1


                                        LourLi
                      i MSI
                                                                                                                                                                                                                                                                  1




                                                                                                                                s111gle cothode.
                                                                                                                                single      cathode




                                           ha 1
                         MSI_- or  or LSIcomponent
                                         ~SJ-component processor           processor -A              A process
                                                                                                        proces.                      multiaperture
                                                                                                                                     multiaperture                reluctance
                                                                                                                                                                  reluctance               switchA
                                                                                                                                                                                           switch         -   A     two •
                                                                                                                                                                                                                     two
                     . ng uml bwJ1 around medium
                     ing unit built around
                                                              medium-scale      cnle andor
                                                                                         and/or largescale
                                                                                                     far,ge-scale               aperture fem~e storage
                                                                                                                                aperture                             core
                                                                                                                                                                    ferrite
                                                                                                                                                         ,toroge core        that may
                                                                                                                                                                                    may he        u,ed to proiide
                                                                                                                                                                                             be used             that
                                                                                                                                                                                                                                               to
                     integrated eirenitc ac fmnisrri
                     •~•~graced cucu11 , ns oppo.">ed lo one built arourid aa mono                         mooo-               a nortaestrucnvereaaoui
                                                                                                                                a nonde: lru 111•c-readou1 memory       memory tor             compu rer.
                                                                                                                                                                                      for aa computer
                                                                                                                                                                                                                                                     provide


                     lith1c proces or, such
                    lithie processor
                                                   uch as aa microprocessor
                                                                   microproce sor.                                                  multiband            antennaAn
                        MSS
                        MSS - Abbreviationbbreviation for        for mobile
                                                                        mobile-satellite              ervice. AA
                                                                                        acellite service
                                                                                                                                    multJband antenna
                                                                                                                              than one frequency hand
                                                                                                                                                                        - An antenna
                                                                                                                                                                                   un(cnna usable u able at more      en                            at    in

                                                                                                                               than one frequency baod
                   service that links mobile earth stations
                    , erv,cc that Im ' mobile eanh s1a1ion. with                                ba e stations
                                                                                         with base        talion                   multicasting13roadeasting
                                                                                                                                   multicasting ~ Broadcas ting IIa stereo                srereo program
                                                                                                                                                                                                       program by     by
                   and with one another via one or more satellites
                                                                                                                                        two FM stations Two FM receivers
                          S
                   and wtth one another \ ' ta one or more mellilc .
                       M
                                                                                                                              using
                                                                                                                              usrng •~o         F _1 srnuons. 1\ o FM receiver are required               required.
                                                               See mitteseite
                                                                                                                                                                                                                                     are
                                stereo
                        M - S stereo system    system -See                                   stereo system
                                                                           1I1.11te- eire stereo         y tern.                   multicavity
                                                                                                                                   multicavrty magnetron magnetron - A            A magnetron in which          which
                       MTAlso
                                                                                                                                                                                                                                               in

                        MT-Also called       called MTST      T T. The   The IBM    rB 1 magnetic
                                                                                             magnetic tape   tape            the
                                                                                                                             the circuit has          more lhan
                                                                                                                                                h.i more       than one
                                                                                                                                                          circuit
                                                                                                                                                                       one cavity
                                                                                                                                                                              cavrty.
                                  typewriu:r.
                     dccu-.c typewriter
                  Selectric                                                                                                       multicellutar hornA cluster of horns with
                                                                                                                                  multicellular             horn - A lu ter of hom with jut                       JUX•
                       MTBF
                       MTBF -Abbre,    Abbreviation ·iation for   for mean
                                                                        mean time    time between
                                                                                             between fail   fail-           1apo
                                                                                                                            taposed  ed mouths
                                                                                                                                           mouths lying                  common surface
                                                                                                                                                        I ing 111 n common                urfa e. The
                                                                                                                                                                                              in       The clu. ter
                                                                                                                                                                                                        a                                            cluster

                  un:s.
                                                                                                                                                                                                                             A
                 ures
                       MTE
                                                                                                                           controls         the directional
                                                                                                                           controls_ the                          pauern of
                                                                                                                                                 direction:il pattern              the rndiated
                                                                                                                                                                               of t~e    radiated energy.
                                                                                                                                                                                                        energy
                                    Abbreviation for
                       MTE -Abbre\·iation                   for miJe
                                                                   miles to       empty. An
                                                                             10 empty        An elcctroni
                                                                                                    electronic                   multichannel radio
                                                                                                                                 multichannel              radio transmitter
                                                                                                                                                                      tran smitter-                   rodio
                                                                                                                                                                                                      radio trans-
                                                                                                                                                                                                               trans
                 digrtnl dashboard
                 digital     da. hbonrd readout   readout that           indicate I.he
                                                                 lhal indicates                 number of
                                                                                          the number           of         miner        having two
                                                                                                                          miller hal'ing           1wo or     more complete
                                                                                                                                                          or more      complete radio  radio-frequency
                                                                                                                                                                                               frequency por     por-
                 miles
                 miles to     drive before
                          10 drive       before the  the gasgas tank
                                                                   l.1nk is emptyempty Ford (Ford Motor
                                                                                            is        Motor).             lions· capable
                                                                                                                          tion        npablc of       operating on
                                                                                                                                                  of operating             different t frequencies
                                                                                                                                                                      on differen         frequcnc,e , either                                        either

                     Win
                      MTI - Abbreviation
                                     bbrc,•ratioo for movrng-rarge1
                                                                 moving target indicator  indicator.                     individually or
                                                                                                                         individually                "imullaneou ly.
                                                                                                                                                or simultaneously
                     MTNS
                      MTNS -Abbrc     Abbreviation iation for   for metal         thick nitride semi
                                                                       metal-thick-nitride               em1-                  multichannel RIC
                                                                                                                               multichannel              RC -A       A radio-control
                                                                                                                                                                         radio control in 1          alla1ion that             installation               that


                conductor
                conduc1or                                                                                               employs tuned
                                                                                                                        employs           tuned reeds
                                                                                                                                                    reed · to ,upply          several control
                                                                                                                                                                 supply several                         funcuoos.
                                                                                                                                                                                          control functions
                                                                                                                                                                                         to


                    MTOS
                    MTOS -Abbreviation   bbr \Ii lion for     fi rmmetal     thick oxide semicon
                                                                         ta/-thick-oxide            emicon-             The ba~ic
                                                                                                                        The                 c rrier frequency
                                                                                                                                   basic carrier       frequency remainsremams the   the same.
                                                                                                                                                                                            same but   but di ffer•                             differ


              doctor
              ductor.                                                                                                   ent lone
                                                                                                                        em                make po
                                                                                                                                 tones make         possible         number of
                                                                                                                                                           ible aa number         of control        channel ·.
                                                                                                                                                                                       control channels

                   MTS
                   MTS Abbreviation
                            -        bbr•\•rnllon for mes       message   ge telecommunication
                                                                                telecommunications                           multichannel
                                                                                                                             multichannel sound          sound       - A  A sy      tern of
                                                                                                                                                                               system       of stereo
                                                                                                                                                                                                   cereo soundound
              ,,.rv,ce 1I Services   erv1 e avaihlble
                                                    available         10 !be
                                                                      to    the      public      over
                                                                                                 over the the          lrnllsmission
                                                                                                                       transmission for        for TVTV applica1ions.           Appro cd in e.1rly
                                                                                                                                                                                Approved
                                                                                                                                                                                                               1484
                                                                                                                                                                                                      early 1984                    in
             service                                                                 public                                                                applications

                                    , 11ched nelwork
                                  switched          network An       An intersuue
                                                                            interstate       ca11
                                                                                             call is one              by the
                                                                                                                      by      rhc FC
                                                                                                                                is   FCC, it i AM            doublesidcband
                                                                                                                                                     AM double-sideband   is            for stereo
                                                                                                                                                                                        for     tcreo L-R L R and
                                                                                                                                                                                                                and
             n111wnw1de
             nationwide                                                                                  OllC                                                       it




            ._.   1mple       2
                              -    The
                                   The      official
                                           official       name
                                                          m:UIJC     for    Jong-<Ji
                                                                            longdistance  lance      or
                                                                                                     or  10!1         opernle.         on
                                                                                                                                     loll
                                                                                                                                              a  15734 Hz
                                                                                                                                                 15,734-     Hz   pilot     carrier,
                                                                                                                                                                            carrier      which
                                                                                                                                                                                         which       is   doubled
                                                                                                                                                                                                          doubled                        is
            example                                                                                                   operates                                                                 pilot

                                                                                                                     co 31468
                                                                                                                     to    3 J,46 Hz     Hz forfor stereo       Multichannel I sound
                                                                                                                                                      cereo. Multichann                 ound al  also    contains
                                                                                                                                                                                                     o conrnins
            ,crvu:c
            service
                 MTTF
                 MTTF - Abbreviation
                                  Aflbr •viation for       for mean time   lime 10 failure.
                                                                                         failure     to              highcr-frequen
                                                                                                                     higher        frequency      y carrier
                                                                                                                                                     carders for for SAP    P (second
                                                                                                                                                                                 e ond audio           program
                                                                                                                                                                                             audio program)


                 MTTFF
                 MITFF Abbreviation
                               -        bbrevirmon for       for mean time    lime 10 first frulurefailure .
                                                                                                          to         and profe
                                                                                                                     and
                                                                                                                   first      professional          channels ).
                                                                                                                                           ionaJ channel(
                 MTTR
                 MTTR - Abbreviation bbn:, ,. u n for mean time            time to repairn:pa.rr. Aver
                                                                                                     Aver-               multichip
                                                                                                                         multichip circuit     circuit - A      A microcircuit
                                                                                                                                                                   microcircuit in which     which discrete,
                                                                                                                                                                                                        discrete        in

                                                                                                                                                                                                           andior
          il~•     tune    to
                           10  s:  pair   u   failure under
                                          a foiJure       under      the
                                                                     !he   opera
                                                                           operating  Ung   conditions
                                                                                            condiuons               miniature
                                                                                                                    miniature           active
                                                                                                                                        active      electronic
                                                                                                                                                    electronic        e l menis (Lransi
                                                                                                                                                                     elements         transistors I.ors    and/or
          age      time        repair

                                                                                                                    diode chip:)
                                                                                                                   diode         chips and   and thin-film
                                                                                                                                                   thinfilm or   or diffused
                                                                                                                                                                      diffused pa$sive
                                                                                                                                                                                   passive components
                                                                                                                                                                                                 components
           •n, nuntt:rcJ.
          encounietrd
                M                backward wave
                    - type backward-wave                             oscillatorA
                                                                     oscillator-                   cross
                                                                                                   cros -               component clu
                                                                                                                   or component                      ccrs arc
                                                                                                                                               clusters     arc interconnected
                                                                                                                                                                 interconnected            by thermocom
                                                                                                                                                                                                 chennoc?m·
                Atttype
         held
         11         injectedbcun            O\CJll.nor. Thi:
                                • · m oscillator              The de        trans in th,_., d·-ice
                                                                      electrons                   device       thispre
                                                                                                                   pression           bonds
                                                                                                                             ion bond.~,           alloying,
                                                                                                                                                   alloying       soldering,
                                                                                                                                                                  soldering welding, welding chelTJJ  chemical
                                                                                                                                                                                                                 al
                         with an rf,   rf waveo\,:    U'tJ1·c:lmg
                                                      traveling        backward
                                                                       ba   k        rd  or   opposite
                                                                                             opposite              depo
                                                                                                                   deposition  llion,   or     metallization
                                                                                                                                         or meralli7A'llion.
          nte
                                       • n lt I efficient
                                    beam                                  broadband
                                                         t'fhc1i:nL broadband,                and
                                                                                              and cnn can              muftichlp
                                                                                                                       multichip               Integrated
                                                                                                                                               integrated             circuit
                                                                                                                                                                      circuit - I.I An      An inlegraied
                                                                                                                                                                                                    in1egraJed
        tioihraeeelectron                                 It     is


                           tuned Ir 1. al     Italso     m,c:n rti\C 10
                                                    o insensitive
                                                   is                       to load       variations
                                                                                  lo, d variation                 circuit whose   whose elemenls
                                                                                                                                              elements arc
                                                                                                                                             circuit               formed on
                                                                                                                                                             are formed          on or      wow
                                                                                                                                                                                       or wit     hin twoiwo a
                                                                                                                                                                                                                or
                                 ish spellingllin • for
                                                     for rhc:the Gree
                                                                   Greek I ucr µ         At      letter           more         emiconductor chips
                                                                                                                  more semiconductor                   chips that
                                                                                                                                                                that arc                       attached
                                                                                                                                                                              ·epnratcly attached
                                                                                                                                                                       are separately                         Ma
                                                                                                                                                                                                             to                                          d
                             k            mu 1u II Symbol} mbol for   for aniplili          u n f.fac•            sub ua1e. See
                                                                                                                  substrate           u also also integrated         circuit 2.
                                                                                                                                                    integrated circuit.          2 Hybrid          integrated
                                                                                                                                                                                     Hybrid inlegr~r
                                                                                                                                                                                            MS or
                                       letter                               amplification
                                                                                                                                                                                                       or LSI
                            bol         for
                                            m1eab1lit) J3 Letter
                                         permeability                Lcn~r symbol  ymool for  ii r the
                                                                                                     lb          circuit 1Jiat
                                                                                                                 circuit         that    include
                                                                                                                                         includes         two or
                                                                                                                                                         lwo           more SIC
                                                                                                                                                                 or more            I , MSL
                                                                                                                                                                                                           more
                                100 5l                                                                           chip . 3
                                                                                                                 chips         3. An elecrronic
                                                                                                                                            electronic       circuit in   rn which          two
                                                                                                                                                                                which two or more
                                                                                                                                                                                         circuit     or
                                                                                                                                                                                                                                                     or
                                                                                                                                                                                              elements
                               tfer   mbol
                                    ) mix I for nu
                                                 for        roamp,.:n:
                                                       microampere                                                emicooduclor
                                                                                                                 semiconductor                wafers
                                                                                                                                               wafers      lhru
                                                                                                                                                           that   confa,n
                                                                                                                                                                   contain        ingle
                                                                                                                                                                                 single       element       , or

111111g1
                                                                                                                                                                                                                                                in    3
                            ult -     In .,a feedback
                                           In
                                              fl'CJb,11: amplifier,
                                                               amplifier the           cin;uu lhar
                                                                                 the circuit       that           impl¢ circ1,1it
                                                                                                                simple         circuits       are   rnrerconnocIed aand
                                                                                                                                               re _interconnected              nd e~cap_
                                                                                                                                                                                    encapsulatedularcd rn n
                                                                                                                                                                                     circuit
                                h ·1,1r sum
                                sector         um of 1he           mpu1         i nru and  D.Od the the                     package to give
                                                                                                                ~in le package                   give a more more complex
                                                                                                                                                                      complex c1rcu11.
                                                                                                                                                                                                         e ele· I
                         use                                the    input       signal                           single
                                                                                                                                                                       A                         whose cle

        mut
                   1 portionn l I lh output
                                    of   the
                                                             l n I '" order
                                                tlUI Ut signal               n.kr lo  to gener.lle
                                                                                       in
                                                                                          generate
                                                                                                                   rnultichip
                                                                                                                   muttichip             microcircuit-A
                                                                                                                                          microcircuit                     microcirou
                                                                                                                                                                           microcircuit      it who
       ce
        I                                                                                                                                                                                semiconductor
                         isnot                                                                                 men
                                                                                                                ments ts are fonnedformed on             within two
                                                                                                                                                on or within        two or more more emiconductor

                          Ahhrr non
         MUF
                                                                                                                                                                               a substrate
                                                                                                               chips I.hat
                                                        tnaxtmum usable trequcn                                ctup      that are   are attached
                                                                                                                                         attached separorely
                                                                                                                                                         separately ro a         sub trale. Within        . in
                                                                                                                                                                                                            to
                                                           for
                                                                                       frequency    )
         tiaactOr
                                    Ratio        of    the      changes              l «n rn,o
                                                                                 beaseen         two               multiconductor-More
                                                                                                                   mutticonductor                                   than on
                                                                                                                                                            fore lhan        one conductor
                                                                                                                                                                                    conductor
                                                                                                                                                                                                       w• th
         Fir oe          juges assuming the current and .tll 0th~                             other                mgle cable  cable complex.
                                                                                                                                         complex                                            .               raJ
                                                                                 ae
                                                                                                           all a single
                                                                                                                                                                                                     several
     e  let
           In           outgo are maintained constant1-r                                                                                            A device
                                                                                                                                                          device       for      connecting
                                                                                                                                                                               connecun~
                  c                                                                    e IL I.!> 11  a            multicoupler
                                                                                                                   multicoupler -
                                                                                                                     it    is                       A                  for                           se~
     c hralw
                                                                                                                                                                                                                                              their
                                                                                                                                                                                       matching
                          the rrian c effect                       the                    on l"-O            11:Cervers                         antenna and
                                                                                                                                 10 one antel!JlII            and properly
                                                                                                                                                                       properly ma1ching
                                                                         that
             tor ot                                                            h.igc on
                                                                           soltages             tao           receivers                                  to

                                           the current                      the
                                                                       in
                                                                                  cinuit      r of
                                                                                                of a  pecified
                                                                                                   a specified                           impedances
                                                                                                                                         unpedances.                                    .    . wbi(:h
    cka crow
    clealruje
                     rc tier
                                   misol                for     microhenrs
                                                                                                                                           muttidrop
                                                                                                                                           muttidrop -:-~ A teleJ>b?~  ~ shared
                                                                                                                                                             telephone line configuration
                                                                                                                                                                            con.(jgwatlOG
                                                                                                                                                  transmission faciliry 15 shared by
                                                                                                                                            ·ngle t:rarwmmon
                                                                                                                                        aa single                                   by sev
                                                                                                                                                                                                which

                                                                                                                                                                                          several coo
                                                                                                                                                                                                   is
                                                                                                                                                                                                                                :ai-'
                                                                                                                                                                                                                                    in




            PH                                     m
                                                                                                                                                                                facility
                                                         tor nuihiplevendrnrulnolexer
                 were                                                                                     pl                            •stations
                                                                                                                                          t.atrons..                                                                           ,:...          lI A
                                                                                                                                                                                                                                                 A
                                         a themuonic                                                                                                      line Also called
                                                                                aCunrn                                                                                                                                         fine
                                                                                            tube his
                                                                            s

        frtulier       tube                                                                                ~•aig an
                                                                                                                 an                        muttidrop Nne-Abo
                                                                                                                                           multidrop                      called a a m~tipoin!
                                                                                                                                                                                     multraioin1 ...-   ·
                         h                                                                                                                                                                            di■:;
                                                                                                                                                                                                      chan
        PAU
        t1a         cathode
                                       or end aonnected                          internally        to    0 roam
                                                                                                        !he main
                                                                                                               t                        communication
                                                                                                                                       communication        system CXJ06gurati.on
                                                                                                                                                           JYstml    configuration    using a single
                                                                                                                                                                                     usmg    •            el            smpe
                                                                                                                                                                           terminals Use of
                                                                      reststor
                                        nuthsalue                                                                                       ad or                                                                                this
   au                              3
                                                                                                                                       od   or line ro
                                                                                                                                                    to xrve     multiple termiJlals.
                                                                                                                                                        setae multiple                 U~ of::::;..                                 1YPLe

                  tort     o                                                                                                                      line

   tasthiaac                                  pertaining                to
                                                                                computer           33stn1limh                                                                                  mechahisin
                                                                                                                                       hoe oonna.11
                                                                                                                                       !me               requires some
                                                                                                                                             normally requires      some kind     of polling
                                                                                                                                                                            kind of   polling     . .,2 J.
        mu                     0   ea    insve          Iddre
                                                                                                                                       addressing
                                                                                                                                       addressing each     terminal with a
                                                                                                                                                    each taminal              unique ideetifeatiCJIL ..
                                                                                                                                                                            a IIDique
                                                                                                                                                                                 stadi
                                                                                                                                                                                       identificadon

   aim srewetie                    frocrochannel                             array
                                                                                both
                                                                                            cietector A
                                                                                        spacebotne
                                                                                                                                      comm,nriabon
                                                                                                                                       corrununication      line widi
                                                                                                                                                           line         several mbsidilrY
                                                                                                                                                                 with several      subsidiary   ~
                                                                                                                                                                                                contr°1165

                                                                                                                                                                                central sites ehnirv
                                                               U se    in

     illuitiounting                arra                                                                                   and
                                                                                                                                      lbarillg   time on
                                                                                                                                       shanng IUDe     on lhe         under a
                                                                                                                                                           the line undrrline a a:ncral ••• coatrCJL




                                                                                                                                                                                                                                     ARISTAWSOU0010635
                                                                                                                                                                                                                                     ARISTA_WSOU_0010635
